COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-15-01053-CR
Style:                              Jonathan Sanchez
                                    v. The State of Texas

Date motion filed:                  May 26, 2016
Type of motion:                     Motion to Extend Time for Filing Appellant’s Brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 March 14, 2016
         Number of previous extensions granted:                              1   Current Due date: May 9, 2016
         Date Requested:                                    June 26, 2016

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: June 27, 2016
                              The Court will not grant additional motions to extend time.
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
          Appellant’s brief initially was due on March 14, 2016. After the Clerk of this Court notified him that the time
          to file a brief had expired, appellant filed a motion for an extension of time. The Court granted the motion and
          extended the time to file appellant’s brief to May 9, 2016. On May 17, 2016, the Clerk of this Court notified
          appellant that he had not filed his brief or a motion for extension of time and the time to file the brief had expired.
          Appellant responded by filing a second motion for extension of time, requesting an extension to June 26, 2016.
          The motion is granted. Appellant’s brief is due to be filed no later than JUNE 27, 2016.
          No further extensions will be granted.


Judge's signature:       /s/ Terry Jennings
                         


Date: June 2, 2016